CRIST, Judge.
Director of Revenue (director) appeals from the denial of a motion to set aside or vacate a permanent injunction which prohibited the revocation of Thomas Hughes’ (driver) driving privileges. We reverse and remand.
Director began administrative proceedings to revoke driver’s privileges for failure to submit to driving and physical examinations. Driver got a temporary restraining order, ex parte, enjoining director from revoking his driving privileges. A copy of the temporary restraining order was sent to the Department of Revenue. However, no copy of any petition or summons was served on director or his registered agent. Additionally, no notice was sent informing director a date had been set for a hearing on the petition for a permanent injunction. At the hearing, attended only by driver and his counsel, an order of permanent injunction was entered against director. A copy of that order was mailed to the driver’s license bureau of the Department of Revenue. When director received a copy of the order, the motion to set aside or vacate was filed giving as the grounds for relief the failure of service of summons and the lack of notice.
On appeal director again raises the issue of failure of service and lack of notice. Driver has not presented any arguments in support of affirming the injunction; in fact, he filed a motion to remand in which he concedes director is correct in asserting the permanent injunction was improper. Accordingly, the case is reversed and remanded.
Judgment reversed and remanded.
SATZ, P.J., and KELLY, J., concur.